 In the Matter of LUCKENBACHSTEAMSHIPCOMPANY, INC.andBROTHERHOOD OF RAILWAY AND STEAMSHIP CLERKS, FREIGHT HAN-DLERS,ExPRESS AND STATION EMPLOYEES, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. C 1%44. Decided January 6, 1940Shipping Indn4trp-Settlement:stipulation providing for compliance with theAct, including reinstatement with back pas as to two persons, and recognitionof Union-Order: entered on stipulation.Mr. Mark Lauter,for the Board.Mr. Raymond E. Stephenson,of New York City, for the respondent.Mr. Ray Johnson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Brotherhood ofRailway and Steamship Clerks, Freight Handlers, Express andStation Employees, affiliated with the American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City), issued its complaint on September 21, 1939; againstLuckenbach Steamship Company, Inc., New York City, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing thereon wereduly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that all clerical employees of the respondent employedin its New York office, including telephone operators, but excludingexecutives, supervisors, and department heads, constitute a unit ap-propriate for the purposes of collective bargaining; (2) that on orabout April 12, 1939, and at all times thereafter, a majority of therespondent's employees in the above-described unit had designatedthe Union as their representative for the purposes of collective bar-gaining, and that on April 12, 1939, and at all times since, the re-19 N. L. R. B., No. 15.112 LUCKENBACH STEAMSHIP COMPANY,INC.113spondent; although requested, refused to bargain with the Union asthe exclusive representative of all the employees in the appropriateunit; (3) that on February 4 and June 15, 1939, respectively, therespondent discharged and refused to reinstate Gerard E. Teasdaleand Jennie E. De Lanoy,and on March 4, 1939, transferred HelenHammarth from its New York office to its Brooklyn office and onJuly 18 discharged the said Helen Hammarth, because they joinedand assisted the Union and engaged in concerted activities withother employees of the respondent for the purposes of collectivebargainingand other mutual aid and protection; (4) that the re-spondent urged, persuaded, and warned the employees in its NewYork office to refrain from becoming or remaining members of theUnion, threatened said employees with discharge and other reprisalsif they became or remained members of the Union,kept undersurveillancethe Union's- meetings, and by the foregoing and by otheracts interfered with, restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.On December 8, 1939, the respondent and counsel for the Boardentered into a stipulation in settlement of the case.This stipulationprovides as follows :STIPULATIONIT IS HEREBY STIPULATED AND AGREED by and between Lucken-bach Steamship Company, Inc., hereinafter called the respond-ent, and Mark Lauter, Attorney for the National Labor RelationsBoard, as follows :1.Upon the 4th amended charge duly filed July 20, 1939, byJ.R. Abbott, 169-11 89th Avenue, Jamaica, New York, Organi-Steamship Clerks, Freight Handlers, Express and Station Em-ployees, affiliated with the American Federation of Labor, here-inafter called the Union,the National Labor Relations Board,by Elinore M. Herrick,Regional Director for the Second Region,acting pursuant to' authority granted in Section 10(b) of theNationalLaborRelationsAct, 49 Stat. 449, approved July 5,1935, hereinafter referred to as the Act, and acting pursuant toitsRules and Regulations, Series 2, Article IV, Section 1, issuedits complaint and notice of hearing on the 21st day of September,1939 against the respondent.2.Copies of the 4th amended charge, complaint and notice ofhearing thereon,and National Labor Relations Board Rules andRegulations,Series 2, were duly served upon the respondent andupon the Union on the 21st day of September,1939, said hearingbeing scheduled for 9:30 a. m. on October 9,1939 at 120 WallStreet, 24th floor,New York, New York. On October 4, 1939, 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice of postponement of hearing was issued and duly served onOctober 6, 1939 upon the respondent and upon the Union pro-viding that the hearing was postponed and was to be continuedupon three (3) days notice.3.Respondent is and has been since 1914 a corporation organ-ized and existing under the laws of the State of Delaware, havingitsprincipal office in the City of Wilmington, County of NewCastle, State of Delaware, and places of business at 120 WallStreet,City, County and State of New York, hereinafter re-ferred to as the New York office, and at the foot of 35th Street,Borough of Brooklyn, City and State of New York, hereinafterreferred to as the Brooklyn office, and elsewhere in the UnitedStates.Respondent is, and has been, engaged continuously atsaid places of business in the operation of 22 vessels as commoncarriers transporting mail, freight and passengers by water be-tween ports in the State of New York and other states of theUnited States and foreign countries.The said vessels of re-spondent sail upon regular schedules and make scheduled stopsto take on and discharge mail, freight and passengers in all ofthe major coastal ports in the United States.Respondent alsomaintains offices in New Orleans, La.; Oakland, San Francisco,and Los Angeles, Cal.; and Seattle, Wash., in which variousmajor port cities the respondent operates waterfront freightterminals.4.Respondent corporation is engaged in interstate commercewithin the meaning of the National Labor Relations Act.5.Respondent is and was at all times mentioned in the above-referred to complaint and at all times herein mentioned an em-ployer within the meaning of Section 2, subdivision (2) of theAct.6.The Brotherhood of Railway and Steamship Clerks, FreightHandlers, Express and Station Employees, affiliated with theAmerican Federation of Labor is a, labor organization within themeaning of Section 2, subdivision (5) of the Act.7.Respondent expressly waives the right to a hearing, to thetaking of testimony or other evidence before a Trial Examinerin this matter and the making of findings of facts and conclu-sions of law by the Board pursuant to the provisions of the Act.8.This stipulation together with the above-mentioned 4thamended charge, complaint, notice of hearing, notice of post-ponement of hearing and copy of the National Labor RelationsBoard Rules and Regulations, Series 2, together with the affi-davits of service of the various papers mentioned in this para-graph may be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.9.This entire stipulation is subject to the approval of the Na- LUCKENBACH STEAMSHIP COMPANY, INC.115tional Labor Relations Board and an order of the National La-bor Relations Board approving this stipulation, if issued, shallbecome part of the record in the above-entitled matter. If thisstipulation shall not, be approved by the National Labor Rela-tions Board, the stipulation and all of its parts shall be null andvoid.10. It is further stipulated and agreed that the complaint ofthe National Labor Relations Board dated September 21, 1939,in so far as it alleges that the respondent has discriminated withrespect to the hire and tenure of employment of Gerard E. Teas-dale shall be dismissed.11. It is further stipulated and agreed that upon the afore-said 4th amended charge, complaint, notice of hearing, notice ofpostponement and a copy of the National Labor Relations BoardRules and Regulations, Series 2, together with the affidavits ofservice of the various papers mentioned in this paragraph, andupon this stipulation, if approved by the National Labor Rela-tions Board, an Order may forthwith be made by said Board andupon application by the Board, without further notice to the re-spondent, the United States Circuit Court of Appeals for theSecond Circuit, or any other appropriate court as provided forin Section 10 (e) of the Act may enter a decree enforcing saidOrder of the Board, and that the respondent expressly waivesits right to contest the entry of such a decree.The Order re-ferred to above shall provide that respondent and its officers,agents, successors and assigns shall:(1)Cease and desist from:(a) In any manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization,to form, join, or assist the Brotherhood of Railway and Steam-ship Clerks, Freight Handlers, Express and Station Employees,affiliatedwith the American Federation of Labor, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection as guaranteed under Section 7 of the National LaborRelations Act;(b)Discouraging membership in the Brotherhood of Railwayand Steamship Clerks, Freight Handlers, Express and Stationemployees, affiliated with the American Federation of Labor, orany other labor organization, by discrimination in regard to hireor tenure of employment or conditions of employment;(c)Refusing to bargain collectively with 'the Brotherhoodof Railway and Steamship Clerks, Freight Handlers, Expressand Station Employees, affiliated with the American Federation 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Labor through its designated agents, as the exclusive repre-sentative in the New York office of the respondent, of all theclerical employees, exclusive of executives, supervisors, depart-ment heads, private secretaries, traffic managers and assistants,solicitors, ledger clerk, claim clerk, auditor, freight cashier, NewYork office cashier and east-bound agent, but including telephoneoperators, in respect to rates of pay, wages, hours of employmentand other conditions of employment.(2).Take the following affirmative action to effectuate thepolicies of the Act :(a)Offer to Jennie E. De Lanoy and Helen Hammarth imme-diate and full reinstatement to the positions they held at thetime of their discharge without prejudice to their seniority orother rights and privileges.(b)Make whole Jennie E. De Lanoy and Helen Hammarthfor any losses of pay they may have suffered as a result of theirdischarge by the payment to Jenny De Lanoy of the sum of$500 and to Helen Ma.mmarth of the sum of $300.(c)Upon request bargain collectively with the Brotherhoodof Railway and Steamship Clerks, Freight Handlers, Expressand Station employees, affiliated with the American Federationof Labor, through its designated agents, as the exclusive repre-sentative in the New York office of the respondent, of all theclerical employees, exclusive of executives, supervisors,, depart-ment heads, private secretaries, traffic managers and assistants,solicitors, ledger clerk, claim clerk, auditor, freight cashier, NewYork office cashier and east-bound agent, but including telephoneoperators, in respect to rates of pay, wages, hours of employ-ment and other conditions of employment, and, in the event thatan agreement is reached, execute a written contract with theBrotherhood of Railway and Steamship Clerks, Freight Han-dlers, Express and Station -Employees, affiliated with the Amer-icanFederation of Labor, embodying the terms of suchagreement, if requested to do so.(d)Post immediately in conspicuous places at their places ofbusiness located at 120Wall Street, City, County and State ofNew York, and at the foot of 35th Street, Brooklyn, City andState of New York, and maintain for a period of at least(30) consecutive clays notices to its employees stating:(1)That the Board issued this order;(2)That the respondent will comply therewith;(3)That the respondent will, upon request, bargain withthe Brotherhood of Railway and Steamship Clerks, FreightHandlers, Express and Station Employees, affiliated withthe American Federation of Labor, through its designated LUCKENBACH STEAMSHIP COMPANY, INC.117agents, as the exclusive representative in the New York officeof the respondent, of all the clerical employees, exclusive ofexecutives, supervisors, department heads, private secretaries,traffic managers and assistants, solicitors, ledger clerk, claimclerk, auditor, freight cashier, New York office cashier andeast-bound agent, but including telephone operators, in re-spect to rates of pay, wages, hours of employment and otherconditions of employment.(e)File with the Regional Director for the Second Regionwithin ten (10) days after service of this Order by the Boardupon the respondent a report setting forth in detail the mannerand form in which the respondent has complied with the termsof this Order.AND IT IS FURTHER ORDERED that the complaint of the NationalLabor Relations Board, dated September 21, 1939, in so far asit alleges that the respondent has discriminated with respect tothe hire and tenure of employment of Gerard E. Teasdale, beand it is hereby, dismissed.12. It is further stipulated and agreed that the entire agree-went between the parties is contained within the terms of thisstipulation, and there is no verbal agreement of any kind whichvaries, alters or adds to said stipulation in any respect.On December 15, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of a decision and order bythe Board..Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLuckenbach Steamship Company, Inc., a Delaware corporation,has its principal office at Wilmington, Delaware, and its principalplaces of business at New York City and Brooklyn, New York. Therespondent also maintains offices and operates freight terminals atNew Orleans, Louisiana; Oakland, San Francisco, and Los Angeles,California; and Seattle,Washington.The respondent operates 22 ocean-going vessels as common car-riers transporting mail, freight, and passengers between ports in theState of New York and other States of the United States and foreigncountries.The vessels sail upon regular schedules and make sched-uled stops at all the major coastal ports in the United States in orderto take on and discharge mail, freight, and passengers.The respond-283030-41-vol. 10--9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDent admits that it is engaged in commerce, within the meaning ofthe Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, transportation, and commerce among theseveral States.ORDERUpon the basis of the above findings of fact and stipulation, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that LuckenbachSteamship Company, Inc., New York City, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization, to form,join, or assist the Brotherhood of Railway and Steamship Clerks,Freight Handlers, Express and Station Employees, affiliated withthe American Federation of Labor, or any other labor organization,to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection as guaranteed underSection 7 of the National Labor Relations Act;(b)Discouraging membership in the Brotherhood of Railway andSteamship Clerks, Freight Handlers, Express and Station Employees,affiliated with the American Federation of Labor, or any other labororganization, by discrimination in regard to hire or tenure of employ-ment or conditions of employment;(c)Refusing to bargain collectively with the Brotherhood ofRailway and Steamship Clerks, Freight Handlers, Express and Sta-tionEmployees affiliated with the American Federation of Laborthrough its designated agents, as the exclusive representative in theNew York office of the respondent, of all the clerical employees,exclusive of executives, supervisors, department heads, private secre-taries, traffic managers and assistants, solicitors, ledger clerk, claimclerk, auditor, freight cashier, New York office cashier and east-bound agent, but including telephone operators, in respect to ratesofpay,wages, hours of employment and other conditions ofemployment.2.Take the following affirmative action to effectuate the policiesof the Act : -(a)Offer to Jennie E. De Lanoy and Helen Hammarth immediateand full reinstatement to the positions they held at the time of theirdischarge without prejudice to their seniority or other rights andprivileges ;(b)Make whole Jennie E. De Lanoy and Helen Hammart.h for anylosses of pay they may have suffered as a result of their discharge by LUCKENBACHSTEAMSHIPCOMPANY, INC.119the payment to Jennie De Larioy of the sum of $500 and to HelenHammarth of the stun of $300;(c)Upon request bargain collectively with the Brotherhood ofRailway and Steamship Clerks, Freight Handlers, Express and Sta-tion Employees, affiliated -with the American Federation of- Labor,through its designated agents, as the exclusive representative in theNew York office of the respondent, of all the clerical employees, ex-elusive of executives, supervisors, department heads, private secre-taries, traffic managers and assistants, solicitors, ledger clerk, claimclerk, auditor, freight, cashier, New York office cashier and east-bound agent, but including. telephone operators, in respect to ratesof pay, wages, hours of employment and other conditions of employ-ment, and, in the event that- an agreement is reached, execute a writtencontract with the Brotherhood of Railway and Steamship Clerks,FreightHandlers, Express and Station Employees,affiliated withtheAmerican "Federation of Labor, ' embodying the terms of such-agreement, if requested to do so;-(d)' Post immediately in conspicuous places at their places ofbusiness located at 120 Wall Street, City, County and State of NewYork, and at the foot of 35th Street, Brooklyn, City' and" State ofNew York, and maintain for a period of at least thirty (30) consecu-tive days notices to its employees stating :(1)That the Board -issued this order;'(2)That the respondent will comply therewith;(3)That the respondent will, upon request, bargain with theBrotherhood of Railway and Steamship Clerks, FreightHandlers,Expressand Station Employees, affiliated with the American Federa-tion of Labor, through its designated agents, as the.exclusive repre-sentative in the New York office of the respondent, of all the clericalemployees,exclusiveof executives, supervisors, department heads,private secretaries, traffic managers and assistants, solicitors, ledgerclerk, claim clerk, auditor, freight cashier, New York office cashierand east-bound agent, but including telephone operators, in respectto rates of pay, wages, hours of employment and other conditions ofemployment ;(e)File with the Regional Director for the Second Region withinten (10) days after service of this Order by the Board upon therespondent a report setting forth in detail the manner and form inwhich the respondent has complied with the terms of this Order.AND IT IS FURTHERORDERED thatthe complaint in sofar as it.allegesthat the respondent has discriminated with respect to the hire andtenure of employment of Gerard E. Teasdale, be, and it hereby is,dismissed.